                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


    UNITED STATES OF AMERICA,

                                                                    CASE NO.: 4:19-cr-15
         v.

    AMARI SAMS,

                 Defendant.


                                              ORDER

        This matter comes before the Court on Defendant Amari Sams’ Motion in Limine.

(Doc. 64.) Through this Motion, Defendant requests that the Court exclude “certain improper

character evidence at trial” and asks the Court to hold a hearing to “determine the issue of 404(b)

evidence.” (Id.) The Government did not file a response to Defendant’s Motion but did file a

pleading titled “Motion to Introduce Other Act Evidence.” 1 (Doc. 66.) Therein, the Government

seeks permission to introduce several prior criminal convictions of Defendant during the trial of

this case. After consideration, the Court GRANTS IN PART Defendant’s Motion, (doc. 64) and

DENIES IN PART the Government’s Motion, (doc. 66). Specifically, the Court agrees with

Defendant that his prior convictions for theft by receiving and theft by taking are not admissible

under Federal Rule of Evidence 404(b). However, the Court RESERVES RULING on the issue

of whether the Government can introduce Defendant’s prior firearm-possession conviction as well

as his convictions for drug offenses.

                                           BACKGROUND


1
   Though the Government filed the pleading on the Court’s docket as a “Notice to Introduce Other Act
Evidence,” it titled the actual pleading a “Motion.” Given that the Government requests affirmative relief
in this pleading, the Court will treat it as a Motion.
       In this case, Defendant is charged with five felony counts: conspiracy to possess with intent

to distribute controlled substances (cocaine, methamphetamine, and marijuana); possession with

intent to distribute controlled substances (cocaine, methamphetamine, and marijuana); possession

of a firearm by a prohibited person; possession of a stolen firearm; and possession of a firearm in

furtherance of a drug trafficking crime. (Doc. 1.) On February 20, 2019, the Government filed a

“Notice of Intent to Introduce Other Act Evidence.” (Doc. 38.) Therein, the Government stated

that it intended to introduce Defendant’s prior convictions during the trial of this case under

Federal Rule of Evidence 404(b) and also for purposes of cross-examination. (Id.)

       On June 7, 2019, Defendant filed his Motion in Limine addressing the Government’s

Notice. (Doc. 64.) Defendant argued that the Government’s Notice “[did] not indicate how the

prior convictions relate to the conduct charged in this case.” (Id. at p. 2.) The Government then

filed its Motion to Introduce Other Acts Evidence.          (Doc. 66.) Through this Motion, the

Government requested permission to introduce evidence of several prior convictions of Defendant,

including three convictions for theft by receiving stolen property, one conviction for theft by

taking, one conviction of possession of a firearm by a convicted felon, and two convictions for

drug offenses. (Id. at pp. 4–5.) It argued that these convictions were admissible under Federal

Rule of Evidence 404(b). (Id.) The Court heard argument from the parties on their Motions at the

pretrial hearing on June 20, 2019. (Doc. 84.)

                                           DISCUSSION

       Federal Rule of Evidence 404(b) prohibits the use of “[e]vidence of a crime, wrong, or

other act . . . to prove a person’s character in order to show that on a particular occasion the person

acted in accordance with the character.” Evidence of other crimes may be admissible, however,

for other purposes, such as to prove intent, knowledge, or absence of mistake or accident. Fed. R.



                                                  2
Evid. 404(b)(2). The Eleventh Circuit Court of Appeals has explained “Rule 404(b) is one of

inclusion which allows extrinsic evidence unless it tends to prove only criminal propensity.”

United States v. Sanders, 668 F.3d 1298, 1314 (11th Cir. 2012) (internal quotation marks omitted).

       Courts in the Eleventh Circuit employ a three-prong test for assessing the admissibility of

evidence under Rule 404(b)(2). United States v. Jernigan, 341 F.3d 1273, 1280 (11th Cir. 2003).

“First, the evidence must be relevant to an issue other than the defendant’s character.” Id. (quoting

United States v. Miller, 959 F.2d 1535, 1538 (11th Cir.1992)). Second, “there must be sufficient

proof so that a jury could find that the defendant committed the extrinsic act.” Id. “Third, the

evidence must possess probative value that is not substantially outweighed by its undue prejudice,

and the evidence must meet the other requirements of Rule 403.” Id.

       The Government has failed to satisfy the first and third prongs of this analysis as to

Defendant’s prior theft by taking and theft by receiving convictions. These convictions do not

appear to be relevant to an issue other than Defendant’s character. In its Motion, the Government

did not offer any specific argument or explanation regarding the admissibility of these convictions.

At the pretrial hearing, the Government argued that Defendant Sams and his codefendants in this

case were apprehended in a stolen car and, therefore, his prior theft convictions are somehow

relevant to his state of mind in the case at hand. However, Defendant has not been charged in this

case with stealing the vehicle or some other offense relating to the vehicle. Thus, his knowledge

of the vehicle’s stolen status is not at issue. Moreover, Defendant’s theft convictions predate his

charges in this case by several years and do not appear to involve his codefendants. Thus, it does

not appear those convictions could be used to prove some common plan amongst him and his

codefendants. Put simply, the Government has not made any link between Defendant’s prior theft

convictions and the charges in this case.



                                                 3
        Furthermore, even if the Government had demonstrated such a probative link, it has failed

to satisfy the third prong of the 404(b)(2) analysis as to Defendant’s theft convictions. Any

probative value of Defendant’s prior theft convictions would be substantially outweighed by the

undue prejudice the convictions would cause to Defendant. Weighing against whatever minimal

probative value that the theft convictions could provide would be the inherent risk that the jury

would improperly use these convictions to ascribe to Defendant a criminal propensity. For all

these reasons, the Court GRANTS Defendant’s Motion to exclude evidence of his prior theft by

taking and theft by receiving convictions and DENIES the Government’s Motion to introduce

these convictions pursuant to Federal Rule of Evidence 404(b). 2

        The Court now turns to Defendant’s prior conviction for possessing a firearm as a

convicted felon and his prior drug convictions. These convictions have at least some probative

value as they are relevant to whether Defendant acted with the requisite mens rea in the case at

hand. “A defendant who enters a not guilty plea makes intent a material issue which imposes a

substantial burden on the government to prove intent, which it may prove by qualifying Rule

404(b) evidence absent affirmative steps by the defendant to remove intent as an issue.” United

States v. Zapata, 139 F.3d 1355, 1358 (11th Cir. 1998). As all parties acknowledged at the pretrial

hearing, Defendant Sams’ intent will be a significantly disputed issue during the trial of this case.



2
   In its Motion, the Government made mention of using Defendant’s prior convictions pursuant to Federal
Rule of Evidence 609 to impeach Defendant’s testimony if he chooses to testify. (Doc. 66, p. 3.) However,
the Government provided no specific argument as to whether Defendant’s prior convictions could be used
under Rule 609, and it did not focus on this use at the hearing. Moreover, it is obviously an open question
at this point whether Defendant will testify. Further, it appears that many of Defendant’s theft convictions
are more than ten years old and, thus, each of these convictions could only be admitted if their “probative
value, supported by specific facts and circumstances, substantially outweighs [their] prejudicial effect.”
Fed. R. Evid. 609(b)(1). The Court has no knowledge of the specifics or circumstances of Defendant’s
prior theft convictions. In light of these uncertainties, the Court makes no ruling at this time as to whether
the Government may admit Defendant’s prior convictions under Rule 609. Should Defendant testify and
should the Government seek to impeach his testimony with any prior convictions, the Government must
first seek leave from the Court to do so, outside the presence of the jury.
                                                      4
The charges against him arise out of a traffic stop in which drugs and firearms were found in a car

occupied by him and two codefendants. Consequently, the Government will have to meet the

“substantial burden” of proving that Defendant acted with the requisite intent as to the guns and

drugs, and it will have to prove more than his mere presence at the scene.

       The Eleventh Circuit has held that there is a “logical connection between a convicted

felon’s knowing possession of a firearm at one time and his knowledge that a firearm is present at

a subsequent time (or, put differently, that his possession at the subsequent time is not mistaken or

accidental).” Jernigan, 341 F.3d at 1281. Thus, “the fact that [Defendant Sams] knowingly

possessed a firearm . . . on a previous occasion makes it more likely that he knowingly did so this

time as well.” Id. at 1282. “Moreover, when a defendant does not admit or stipulate to knowingly

and intentionally possessing a firearm as a felon, the government may seek to admit evidence of a

prior knowing possession of a firearm to prove the mens rea element of the offense.”         United

States v. Perrier, 619 F. App’x 792, 796 (11th Cir. 2015) (per curiam) (citing United States v.

Taylor, 417 F.3d 1176, 1182 (11th Cir. 2005)). Consequently, Defendant’s prior conviction for

possessing a firearm as a convicted felon is at least minimally relevant to whether he knowingly

possessed a firearm on the occasion alleged in this case. Therefore, Defendant’s prior firearm

possession conviction satisfies the first prong of the Court’s Rule 404(b)(2) analysis.

       Similarly, Defendant’s prior drug convictions are relevant to an issue other than his

character as they are probative of his intent and knowledge as to the drug charges levied against

him in this case. See United States v. Edouard, 485 F.3d 1324, 1345 (11th Cir. 2007) (defendant’s

drug smuggling activities that predated allegations in indictment were pertinent to issue of intent

and, thus, satisfied first 404(b)(2) prong). Even where a defendant was previously convicted for

mere possession of drugs, the Eleventh Circuit has held that the prior conviction can be admitted



                                                 5
in a subsequent unrelated prosecution for the distribution of drugs to prove the defendant’s intent.

United States v. Butler, 102 F.3d 1191, 1196 (11th Cir. 1997) (“[T]he logical extension of our

current jurisprudence is to admit evidence of prior personal drug use to prove intent in a subsequent

prosecution for distribution of narcotics.”); see also United States v. Matthews, 431 F.3d 1296,

1311 (11th Cir. 2005) (“circuit precedent regards virtually any prior drug offense as probative of

the intent to engage in a drug conspiracy”). Consequently, Defendant’s prior drug convictions are

at least minimally probative, and, thus, the Government has satisfied the first Rule 404(b)(2) prong

as to those convictions as well.

       Turning to the second Rule 404(b)(2) prong, the Court cannot asses at this time whether

the Government has “sufficient proof so that a jury could find that the defendant committed” the

prior drug offenses or the firearm offense. Jernigan, 341 F.3d at 1280. The Government stated at

the hearing that it would be prepared at trial to introduce certified copies of these convictions.

Should the Government do so, it will satisfy the second prong. However, having not yet received

such documents, the Court withholds any ruling as to this requirement.

       The Court also reserves ruling as to whether Defendant’s prior drug and firearm

convictions satisfy the third prong of the Rule 404(b)(2) analysis. Again, under that prong, “the

evidence must possess probative value that is not substantially outweighed by its undue prejudice,

and the evidence must meet the other requirements of Rule 403.” Id. The Eleventh Circuit

provided the following explanation of this assessment:

       “Extrinsic evidence of other crimes, wrongs, or acts is inherently prejudicial to the
       defendant, and may entice the jury to draw the prohibited inference that a defendant
       previously convicted of a crime likely committed the same crime again.” [United
       States v. Sterling, 738 F.3d 228, 238 (11th Cir. 2013)] (internal quotation marks
       omitted). Thus, the third prong of the test calls for balancing “the incremental
       probity of the evidence . . . against its potential for undue prejudice.” Id. (quoting
       [United States v. Beechum, 582 F.2d 898, 914 (5th Cir.1978)]).



                                                 6
Perrier, 619 F. App’x at 796. The Court must consider that evidence of a defendant’s prior crimes

“is often disfavored because of the possibility for its misuse, especially where the government has

a strong case.” Sterling, 738 F.3d at 238. “In other words, if the government can do without such

evidence, fairness dictates that it should; but if the evidence is essential to obtain a conviction, it

may come in. This may seem like a heads I win; tails you lose proposition, but it is presently the

law.” Id. (quoting United States v. Pollock, 926 F.2d 1044, 1049 (11th Cir. 1991)). Ultimately,

in analyzing the third Rule 404(b) prong, “courts should conduct a common-sense assessment of

the circumstances of the extrinsic offense, ‘including prosecutorial need, overall similarity

between the extrinsic act and the charged offense, as well as temporal remoteness.’” Perrier, 619

F. App’x at 796 (citing United States v. Calderon, 127 F.3d 1314, 1332 (11th Cir. 1997)).

       In this case, the only information the parties have provided as to these practical

circumstances pertains to the temporal remoteness between Defendant’s prior convictions and

Defendant’s alleged conduct in this case. As Defendant’s counsel argued at the pretrial hearing,

and the Eleventh Circuit has recognized, “temporal remoteness depreciates the probity of the

extrinsic offense” evidence. Beechum, 582 F.2d at 915. The Indictment in this case contends that

Defendant’s unlawful conduct occurred in April of 2018. (Doc. 1.) Defendant’s prior drug

convictions date to October 2, 2000 and June 6, 2003, and his prior firearm possession conviction

dates to May 23, 2003. (Doc. 66, pp. 4–5.) Thus, there are approximately an eighteen-year gap,

a fifteen-year gap, and another fifteen-year gap respectively between his past convictions and his

alleged conduct in this case. The Eleventh Circuit has found similar temporal gaps between a

defendant’s prior convictions and the alleged offense conduct to exceed the bounds of probity.

Perrier, 619 F. App’x at 797 (vacating defendant’s conviction for possession of a firearm by a

felon because district court abused discretion in admitting defendant’s twenty-two-year-old prior



                                                  7
firearm-possession conviction); Sanders, 668 F.3d at 1315 (district court erred in admitting twenty-

two-year-old drug conviction because “[g]iven the factual combination here of the lengthy time

span, the extremely disparate amounts of different drugs, and the materially differing roles in the

offenses, we conclude that [defendant’s] prior conviction had virtually no probative value in

establishing [defendant’s] intent to enter into the present conspiracy”); United States v. Carter, 516

F.2d 431, 434–35 (5th Cir. 1975) 3 (“the probative value of [defendant’s] criminal record was

considerably diminished by the ten year hiatus, to such an extent that it was outweighed by the

prejudice to [defendant] resulting from its admission”); United States v. San Martin, 505 F.2d 918,

922–23 (5th Cir.1974) (nine-year-old and ten-year-old offenses too remote to be probative); but

see Sterling, 738 F.3d at 239 (defendants’ fifteen-year-old prior bank robbery convictions not too

remote from alleged offense conduct where defendants were incarcerated until approximately

seven years before alleged offense and facts underlying prior convictions closely matched alleged

offense conduct); United States v. Lampley, 68 F.3d 1296, 1300 (11th Cir.1995) (district court did

not abuse discretion in allowing introduction of fifteen-year-old drug transactions to show

defendant’s intent to traffic cocaine).

        However, the Eleventh Circuit has “not adopted a bright-line rule for when a conviction is

too old to be admissible because the determination is very fact specific.” Perrier, 619 F. App’x at

797. Thus, the Court cannot resolve the third Rule 404(b)(2) factor on the temporal gaps alone.

“The test for remoteness need not, and indeed cannot, be a simple rule of thumb based solely on

the number of years that have elapsed between the prior crime and the present offense charged.

The better test[] . . . is whether the prior crime is similar in nature and in its material elements to

have clearly probative value with respect to the intent of the accused at the time of the offense


3
  The Eleventh Circuit has adopted as binding precedent all former Fifth Circuit Court of Appeals decisions
issued before October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981).
                                                    8
charged.” San Martin, 505 F.2d at 922–23. Currently, the Court simply does not have enough

facts to conduct this “common-sense assessment of the circumstances of the extrinsic offense.”

Perrier, 619 F. App’x at 796. Therefore, the Court reserves ruling on whether Defendant’s prior

drug and firearm convictions satisfy the third Rule 404(b)(2) prong. Should the Government seek

to introduce those convictions during the trial of this case, it must first seek leave from the Court

to do so, outside the presence of the jury. 4 Counsel for the Government and the Defendant should

be prepared at that time to address the practical factors that the Court must consider in determining

whether to admit evidence of Defendant’s prior convictions, including but not limited to

“prosecutorial need, overall similarity between the extrinsic act and the charged offense, as well

as temporal remoteness.’” Id.

                                          CONCLUSION

       After consideration of the parties’ pleadings and arguments, the Court GRANTS IN PART

Defendant’s Motion in Limine, (doc. 64), and DENIES IN PART the Government’s Motion to

Introduce Other Act Evidence, (doc. 66). The Court finds that Defendant’s prior convictions for

theft by receiving and theft by taking are not admissible under Federal Rule of Evidence 404(b),

and the Government shall not admit evidence of those convictions at trial under that provision.

       However, the Court RESERVES RULING as to the remainder of the parties’ Motions.

Specifically, while the Court finds that Defendant’s prior firearm-possession conviction and prior

drug convictions have some proper probative value, the Court does not have sufficient information

to evaluate the Government’s proof of these convictions or to determine whether each conviction’s

probative value is substantially outweighed by its potential for undue prejudice. Thus, should the



4
  At the pretrial hearing, counsel for the Government indicated that he would address the Court prior to
introducing any Rule 404(b) evidence and that the Government would not mention any such evidence to
the jury before so addressing the Court.
                                                   9
Government seek to introduce evidence of these convictions at trial, it must first notify the Court

outside the presence of the jury, at which point it should be prepared to address these unresolved

issues.

          SO ORDERED, this 3rd day of July, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                10
